DETAILED ACTION
This Office action is in reply to correspondence filed 28 March 2022 in regard to application no. 16/945,082.  Claims 8-10, 13, 17 and 21 have been cancelled.  Claims 1-7, 11, 12, 14-16, 18-20 and 22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: the phrase “determining terminating transferring” is ungrammatical; based on the structure of the claims overall, the Examiner believes the applicant intended to strike out “determining” but did not do so.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 12, 14-16, 18-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims all include, using the language of claim 1, “identifying relevant benefits products” based on two types of data: “eligibility determined from data collected from the user’ and “data collected from a benefits providers interface”.  No hint is given as to by what means these inputs are used to generate the desired outputs; the reader is left to attempt to fill in the steps by herself.
See MPEP § 2161.01 (I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]
In the present case, the originally-filed application provides no algorithm at all but simply a set of inputs, with no hint as to how any particular set of inputs might be mapped to any particular output or result.  What has been provided is wholly insufficient to meet the requirement of the title.
Further in regard to claim 14, there is no support in the originally filed application that cognitive learning abilities are determined based on a natural language parser.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11, 12, 14-16, 18-20 and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of subject matter, as claims 1-10 are each directed to a method (process), claims 11-18 to a system (machine) and claims 19-21 to a computer- readable medium (manufacture).  The claim(s) recite(s) providing an unstructured interface to a “virtual assistant”, which is simply some kind of software, which perform the steps of collecting data, generating other data in no particular way and sending it to someone else. The claims further recite identifying products in no particular way, presenting this information, and putting a person in contact with another person.
All of these are within the abstract idea of sales or marketing activities or behaviors, which are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Further, they are all mental steps: a human insurance agent can use a paper template, receive audio from a potential customer across a desk in the form of the potential customer simply speaking, can determine mentally from what was said what types of products the customer might like, can speak or write them and present it to the customer, and can write to or telephone an insurance company to inform them of the prospect.  None of this presents the slightest difficulty, and none implicates any technology at all beyond, at most, making a telephone call.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer and roundly stating that “artificial intelligence” is used in no particular manner but just “to generate” a result, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers and nondescript use of Al.  See MPEP § 2106.05(h).
As the claims only manipulate information about insurance-style products, and data that might be relevant to such products, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a). T hey do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of algorithmic detail is such that the claims do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  First, the phrase “virtual assistant” is at most mere labeling of whatever computer performs certain steps; as mere labeling, it is considered but given no patentable weight.
The claim includes that it is “computer-implemented” and provides an unstructured, generic “user interface”.  These elements are recited at a high degree of generality and the applicant makes it explicitly clear, pg. 10, that nothing more than a “general purpose computer” is required.  They only perform generic computer functions of receiving and sending data and doing unspecified analysis.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of functionally-claimed steps, devoid of algorithmic detail — does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea, as each simply further elaborates on the type of information being manipulated, adds additional abstract manipulation of data, and/or adds more components of the type found in a generic computer or recites broad, pre-existing classes of generic computer.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S. Publication No. 2020/0020165, filed 12 July 2018) in view of Sharpe et al. (U.S. Publication No. 2018/0027118).

In-line citations are to Tran.
With regard to Claim 1:
Tran teaches: A computer-implemented method [0021; a “computer” is used] comprising the steps of:
providing a virtual assistant;
providing an interface to the virtual assistant, [0295; “users may be assisted by virtual shopping assistants” using, 0296, “voice”] the virtual assistant receives 
audio from the user interface in a conversation which is interpreted with artificial intelligence using cognitive learning abilities [0227; the “processor may be a self learning artificially intelligent processor”] at a processor of the computer to automatically generate data and audio responses during the conversation, [0385; “audio” may be “converted to a digital signal”; 0046; the system uses “machine learning” and, 0158, “convolutional neural networks (CNNs)”; 0190; it can “receive verbal input from a person” and, 0342, can respond to it] the audio responses being forwarded to a user interface; [0298; “audio output” is generated and “presented as” e.g. “voices” to a user] 
the virtual assistant prompting a user for information [0071; a “user is prompted”] and a description of one or more benefits products which are of interest to the user for purchase; [0226; a user may specify “the user’s preference”; 0379; “[p]olicies” such as for “insurance” may “be automatically selected based on preferences”] 
identifying relevant benefits products for the user based on eligibility determined from data collected from the user by the virtual assistant [id.; policies were selected] and data collected from a benefits providers interface, the data collected from a benefits providers interface being from multiple benefits providers; [0379; “premium quotes can be obtained” from “one or more insurance brokers”] and presenting the identified relevant benefits products for the user to the user using the virtual assistant; [0379; it may be presented as “targeted advertisements”] 
identifying a producer offering the identified benefits products presented to the user by the vertical assistant... [0379; the “one or more insurance brokers” providing quotes, which would include one insurance broker, who reads on the claimed producer, as he has produced quotes]

Tran does not explicitly teach automatically transferring the user to the identified producer using a telephone or audio connection between the user and the identified producer or an email or text send to the identified producer, but it is known in the art.  Sharpe teaches a method of connecting users to agents [title] for a user who can be provided with a benefit. [abstract] It makes use of “virtual assistants”, [0119] and can “transfer” a user session to an “agent” in an automated fashion. [0176] This involves the use of a channel, which may include “chat, voice, short messaging services (SMS), email, video, face-to-face (appointment), answer engine, knowledgebase, and social forums”. [0121] Sharpe and Tran are analogous art as each is directed to electronic means for providing assistance to users seeking benefits.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sharpe with that of Tran in order to improve the choice of user-agent pairings, as taught by Sharpe; [0005] further, it is simply a combination of known parts with predictable results, simply performing Sharpe’s step after those of Tran; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 11:
Tran teaches: A computer implemented system [0021; a “computer” is used] comprising: 
a virtual assistant;
a user interface communicating with the virtual assistant, [0295; “users may be assisted by virtual shopping assistants” using, 0296, “voice”] and the virtual assistant receives audio from the user interface in a conversation which is interpreted with artificial intelligence using cognitive learning abilities [0227; the “processor may be a self learning artificially intelligent processor”] at a processor of the computer to automatically generate data and audio responses during the conversation, [0385; “audio” may be “converted to a digital signal”; 0046; the system uses “machine learning” and, 0158, “convolutional neural networks (CNNs)”; 0190; it can “receive verbal input from a person” and, 0342, can respond to it] the audio responses being forwarded to the user interface; [0298; “audio output” is generated and “presented as’ e.g. “voices” to a user] 
a server communicating over a network to the virtual assistant; [0249; “The system may be located on a server which may not be located on the VR device and the system may be configured to communicate with the VR device”] and
a benefits providers interface communicating with the virtual assistant, 
wherein the virtual assistant prompts a user for information [0071; a “user is prompted”] and a description of one or more benefits products which are of interest to the user for purchase, [0226; a user may specify “the user’s preference”; 0379; “[p]olicies” such as for “insurance” may “be automatically selected based on preferences”] the server identifies relevant benefits products for the user determined from data collected from the user by the virtual assistant, [id.; policies were selected] and data collected from a benefits providers interface, the data collected from a benefits providers interface being from multiple benefits providers; [0379; “premium quotes can be obtained” from “one or more insurance brokers”] presents the relevant benefits products to the user with the virtual assistant, [0379; it may be presented as “targeted advertisements”] identifies using the benefits providers interface a producer offering the identified benefits products presented to the user by the vertical assistant... [0379; the “one or more insurance brokers” providing quotes, which would include one insurance broker, reads on the claimed producer, as he has produced quotes]

Tran does not explicitly teach that a user is automatically transferred to the identified producer by a telephone or audio connection between the user and the identified producer or the virtual assistant transfers the user to the producer by email or text, but it is known in the art.  Sharpe teaches a method of connecting users to agents [title] for a user who can be provided with a benefit. [abstract] It makes use of “virtual assistants”, [0119] and can “transfer” a user session to an “agent” in an automated fashion. [0176] This involves the use of a channel, which may include “chat, voice, short messaging services (SMS), email, video, face-to-face (appointment), answer engine, knowledgebase, and social forums”. [0121] Choosing one such method determines the method chosen.  Sharpe and Tran are analogous art as each is directed to electronic means for providing assistance to users seeking benefits.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sharpe with that of Tran in order to improve the choice of user-agent pairings, as taught by Sharpe; [0005] further, it is simply a combination of known parts with predictable results, simply performing Sharpe’s step after those of Tran; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 12:
The system of claim 11 wherein the user interface is an electronic device of a mobile device, cell phone or smart phone. [0021; “the remote device may be a mobile phone”]

With regard to Claim 18:
The system of claim 11 wherein a API on the server or the virtual assistant is activated to establish a connection with a API of the benefits provider interface. [0382; the systems can be connected via “APIs”]

With regard to Claim 19:
Tran teaches: A non-transitory computer-readable medium having stored thereon a plurality of sequences of instructions, said instructions including sequences of instructions which, when executed by at least one processor of the computer, [0484; a “medium” may store “program code” which causes a “processing device to perform a certain function or group of functions”] cause said processor to receive audio from a user interface in communication with a virtual assistant, [0295; “users may be assisted by virtual shopping assistants” using, 0296, “voice”] and the virtual assistant receives the audio from the user interface in a conversation, the audio is interpreted with artificial intelligence using cognitive learning abilities [0227; the “processor may be a self learning artificially intelligent processor”] at a processor to generate data and audio responses, [0385; “audio” may be “converted to a digital signal’; 0046; the system uses “machine learning” and, 0158, “convolutional neural networks (CNNs)”; 0190; it can “receive verbal input from a person” and, 0342, can respond to it] the audio responses being forwarded to the user interface; [0298; “audio output” is generated and “presented as’ e.g. “voices” to a user] the virtual assistant communicating with a benefits providers interface,
wherein the virtual assistant prompts a user for information [0071; a “user is prompted”] and a description of one or more benefits products which are of interest to the user for purchase, [0226; a user may specify “the user’s preference”; 0379; “[p]olicies” such as for “insurance” may “be automatically selected based on preferences”] the processor identifies relevant benefits products for the user based on eligibility determined from data collected from the user by the virtual assistant [id.; policies were selected] and data collected from the benefits providers interface, the data collected from a benefits providers interface being from multiple benefits providers; [0379; “premium quotes can be obtained” from “one or more insurance brokers”] presents the relevant benefits products to the user with the virtual assistant, [0379; it may be presented as “targeted advertisements”] identifies a producer offering the identified benefits products presented to the user by the vertical assistant... [0379; the “one or more insurance brokers” providing quotes, which would include one insurance broker, reads on the claimed producer, as he has produced quotes]

Tran does not explicitly teach that a user is automatically transferred to the identified producer by a telephone or audio connection between the user and the identified producer or the virtual assistant transfers the user to the producer by email or text, but it is known in the art.  Sharpe teaches a method of connecting users to agents [title] for a user who can be provided with a benefit. [abstract] It makes use of “virtual assistants”, [0119] and can “transfer” a user session to an “agent” in an automated fashion. [0176] This involves the use of a channel, which may include “chat, voice, short messaging services (SMS), email, video, face-to-face (appointment), answer engine, knowledgebase, and social forums”. [0121] Choosing one such method determines the method chosen.  Sharpe and Tran are analogous art as each is directed to electronic means for providing assistance to users seeking benefits.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sharpe with that of Tran in order to improve the choice of user-agent pairings, as taught by Sharpe; [0005] further, it is simply a combination of known parts with predictable results, simply performing Sharpe’s step after those of Tran; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. further in view of Bhatt et al. (U.S. Publication No. 2014/0032246).

With regard to Claim 2:
The method of claim 1 wherein the step of prompting a user for information includes prompting the user to answer one or more pre-qualifying questions and the identification of the relevant benefits products being determined from eligibility of the user based on answers to the one or more pre-qualifying questions.

Tran and Sharpe teach the method of claim 1 including identification of benefits as cited above, but do not explicitly teach using questions to prequalify a person, but it is Known in the art.  Bhatt teaches a system for distributing insurance products or services [title] in which a potential policy holder must complete an “activation session” [0026] which includes a “computer administrated questionnaire” to “prequalify the customer”. [0027] Bhatt and Tran are analogous art as each is directed to electronic means for managing insurance related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bhatt with that of Tran and Sharpe in order to ensure someone is eligible to purchase a service before selling it to her, as taught by Bhatt; further, it is simply a substitution of one known part for another with predictable results, simply using Bhatt’s determination as a means for deciding to connect a consumer and a provider in place of that of Tran; the substitution produces no new and unexpected result.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. further in view of Lin et al. (U.S. Publication No. 2019/0205727)

These claims are similar so are analyzed together.
With regard to Claim 3:
The method of claim 1 further comprising adjusting parameters of the virtual assistant to accommodate the user.

With regard to Claim 15:
The system of claim 11 wherein parameters of the virtual assistant are adjusted to accommodate the user. 

Tran and Sharpe teach the method of claim 1 and system of claim 11 but do not explicitly teach adjusting parameters of the virtual assistant to accommodate the user, but it is known in the art.  Lin teaches an avatar [title] which serves as an Al based “virtual assistant” in which a system “may modify parameters of the virtual assistant” based on a “metric” so as to “adjust future actions” performed “for the user”. [abstract] Lin and Tran are analogous art as each is directed to electronic means for providing a virtual assistant. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lin with that of Tran and Sharpe in order to be able to make adjustments, as taught by Lin; further, it is simply a substitution of one known part for another with predictable results, simply providing Lin’s adjustable virtual assistant in place of the fixed assistant of Tran; the substitution produces no new and unexpected result.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. further in view of Morrow et al. (U.S. Publication No. 2019/0164134).

With regard to Claim 4:
The method of claim 1 further comprising the step of evaluating a level of intent or urgency of the user to purchase the one or more benefits products by using the description given by the user to the virtual assistant. 

Tran and Sharpe teach the method of claim 1 including using a description to make a purchase, [e.g. 0172] but do not explicitly teach using a level of intent, but it is known in the art.  Morrow teaches a product selection system [title] that uses a “level of interest” to determine what “voluntary benefits” to provide to people who “waive insurance” coverage. [0080] Morrow and Tran are analogous art as each is directed to electronic means for managing benefit-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Morrow with that of Tran and Sharpe in order to provide benefits only to those who may need them, as taught by Morrow; further, it is simply a substitution of one known datum for another with predictable results, simply basing a determination on Morrow’s datum instead of (or in addition to) Tran’s data; the substitution produces no new and unexpected result.

Claims 5, 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. (in the case of claims 16 and 20: further in view of Morrow et al.) further in view of Goldgraber et al. (U.S. Publication No. 2018/0191884).

Claims 5, 16 and 20 are similar so are analyzed together.  The first portion of claims 5, 16 and 20 are identical to those of claims 1, 11 and 19 respectively, so the analysis of the previous claims is carried forward by reference; the end of each claim differs and is analyzed here.

With regard to Claim 5:
… determining a tone score from the description given by the user to the virtual assistant and the virtual assistant automatically transferring the user to the identified producer using a telephone or audio connection between the user and the identified producer or an email or text sent to the identified producer if the tone score has a value less than a threshold tolerance value or the virtual assistant determining terminating transferring the user to the identified producer if the tone score has a value more than a threshold tolerance.

With regard to Claim 16:
… wherein the server evaluates a level of intent or urgency of the user to purchase the one or more benefits products by using the description given by the user to the virtual assistant to determine a tone score and automatically transferring the user to the identified producer using a telephone or audio connection between the user and the identified producer or an email or text sent to the identified producer if the tone score has a value less than a threshold tolerance value or the virtual assistant terminating transferring the user to the identified producer if the tone score has a value more than a threshold tolerance.

With regard to Claim 20:
… wherein the server evaluates a level of intent or urgency of the user to purchase the one or more benefits products by using the description given by the user to the virtual assistant to determine a tone score and automatically transferring the user to the identified producer using a telephone or audio connection between the user and the identified producer or an email or text sent to the identified producer if the tone score has a value less than a threshold tolerance value or the virtual assistant terminating transferring the user to the identified producer if the tone score has a value more than a threshold tolerance.

Tran and Sharpe teach the method of claim 1, system of claim 11 and medium of claim 19, which are identical to the first and unreproduced portion of these claims, including the use of audio, email or text as cited above, and Morrow teaches the determination of a level of intent as cited above e.g. in regard to claim 4, but does not explicitly teach taking a step based on a tone score meeting or not meeting a threshold, but it is known in the art.  Goldgraber teaches an analytic system [abstract] in which an “emotion” is associated with a person’s “tone of voice” based on “call analytics” during a call, [0022] may “generate an objective score” based on this, [0023] and make a determination based on whether the “score” does, or does not, satisfy a “threshold”. [0061] The call and metrics may “be associated with insurance requested”. [0069] Goldgraber and Tran are analogous art as each is directed to electronic means for managing insurance related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goldgraber with that of Tran and Sharpe (and, in the case of claims 16 and 20, Morrow) in order to make inferences based on objective measurements of a person’s actions, as taught by Goldgraber; further, it is simply a substitution of one known part for another with predictable results, simply performing Sharpe’s step conditionally according to a condition such as that of Goldgraber rather than performing it unconditionally as in Sharpe; the substitution produces no new and unexpected result.

With regard to Claim 6:
The method of claim 5 wherein a tone score is determined for one or more user statements uttered during the description given by the user to the virtual assistant. [id.; this modification would have been obvious to one then of ordinary skill in the art as it simply replaces Goldgraber’s time for determining a score with a time such as that established by Tran; the substitution produces no new and unexpected result]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. further in view of Stolze (U.S. Publication No. 2012/0046975).

With regard to Claim 7:
The method of claim 1 wherein the step of identifying a producer offering the identified benefits products includes scanning producers in a resident state of the user.

Tran and Sharpe teach the method of claim 1 including identifying companies offering desired products, but do not explicitly teach narrowing or restricting these to a user’s home state, but it is known in the art.  Stolze teaches an insurance market segmentation system [title] in which a user’s “state of residence” is related to selection of “insurers” because “home and auto insurance is regulated by state”. [0025] Stolze and Tran are analogous art as each is directed to electronic means for managing insurance related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Stolze with that of Tran and Sharpe in order to increase the likelihood of legal compliance, as taught by Stolze; further, it is simply a substitution of one known part for another with predictable results, simply using Stolze’s criterion in place of, or in addition to, those of Tran in order to decide what entities to associate with each other; the substitution produces no new and unexpected result.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. further in view of Rao et al. (Canada Patent Publication No. 2,979,627, published 20 March 2018).

With regard to Claim 14:
The system of claim 11 wherein the cognitive learning abilities of the virtual assistant are determined based on a natural language parser.

Tran and Sharpe teach the system of claim 11 including cognitive learning abilities as cited above, but do not explicitly teach using a natural language parser, but it is known in the art.  Rao teaches a personal information assistant [title] which can communicate a result via “an audio device” [abstract] and uses a “natural language interface”. [01] It can also communicate via “an email interface”. [31] The natural language interface may include the use of a “natural language dialog to communicate with the one or more virtual information assistants [] to assist with” such things as “personal life activities”. [82] It gleans “knowledge” from “natural language interactions with the user”. [35] It can be used to manage information about an “insurance policy”. [33] Rao and Tran are analogous art as each is directed to electronic means for providing a virtual assistant and managing insurance-related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rao with that of Tran and Sharpe in order to communicate in common, well-known ways such as those of Rao; further, it is simply a substitution of one known part for another with predictable results, simply communicating in the various manners taught by Rao rather than the less-specific means of Tran; the substitution produces no new and unexpected result.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Sharpe et al. further in view of Olson (U.S. Publication No. 2016/0364804).

With regard to Claim 22:
The method of claim 1 wherein the data collected from a benefits providers interface is from a third party rate quoting service.

Tran and Sharpe teach the method of claim 1 but do not explicitly teach a source of data is a third-party rate quoting service, and although it is of no patentable significance – it is nonfunctional, descriptive language which imparts neither structure nor functionality to the claimed method or any computer implementing it – it is known in the art.  Olson teaches a browser-based method for generating an insurance rate quote [title] which may receive the quote “from [a] third party remote server or website”. [0078] Olson and Tran are analogous art as each is directed to electronic means for managing benefit-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Olson with that of Tran and Sharpe as it is simply a substitution of one known part for another with predictable results, simply obtaining data from Olson’s source rather than Tran’s; the substitution produces no new and unexpected result.

Response to Arguments
Applicant’s arguments, see pg. 13, filed 28 March 2022, with respect to rejections made under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims on this basis has been withdrawn. 

Applicant's arguments filed 28 March 2022, in regard to rejections made under 35 U.S.C. §§ 112(a) and 101 have been fully considered but they are not persuasive.  The applicant’s amendment renders the rejections previously made under § 112(d) moot, and those have been withdrawn.
In regard to § 112(a), all the applicant has added is language disclosing a source of data.  This does not begin to address the Examiner’s concern which was explained in detail and the previous Office action and repeated above.  The disclosure does not give any hint at to how the determination is made, and simply saying where the input comes from does not help in any way.  The rejection is maintained.
In regard to § 101, looking first at prong one of step 2A, the applicant simply makes a conclusory statement, pg. 10, that the claims “are not directed to” the various abstract-idea categories, but has not traversed any of the Examiner’s findings of fact as to what the claims recite, which is all that is required in the prong one analysis.  As no reasonable argument has been made to the contrary, the Examiner maintains the position that the claims recite abstraction.
In regard to prong two, “identifying relevant benefits products for [a] user” is not in any way a technical problem but is simply a routine business concern.  The only means by which the claims provide for “automating the connection between users” is by nondescript use of pre-existing technology – telephone, e-mail, etc. – which the applicant does not (and cannot) claim to have invented.
In regard to step 2B, the applicant does not point out any supposedly inventive non-abstract claim element which ought to amount to significantly more than the abstract idea, and the Examiner finds none.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-7, 11, 12, 14-16, 18-20 and 22, in regard to rejections made under 35 U.S.C. § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Batrouni is not relied upon as a basis for any rejection herein, so arguments in regard to Batrouni are moot; to meet additional claim limitations, the Examiner has herein incorporated the teaching of Sharpe and others, as set forth in detail above.

Conclusion
The various independent claims have diverged a good bit from each other, in that claim 1 results in a certain final process, claims 5 and 11 a different final process, claim 5 yet another final process, and claims 16 and 20 still another final process.  The Examiner points out that should the claims continue to diverge, further restriction may be required in future prosecution.  An applicant within a single application may claim one invention, not four different inventions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694